     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 1 of 10 Page ID #:136




 1    MICHAEL N. FEUER, City Attorney SBN 111529x
      KATHLEEN A. KENEALY, Chief Deputy City Attorney SBN 212289
 2    SCOTT MARCUS, Senior Assistant City Attorney SBN 184980
      CORY M. BRENTE, Senior Assistant City Attorney SBN 115453
 3    GEOFFREY PLOWDEN, Deputy City Attorney SBN 146602
      SUREKHA A. SHEPHERD, Deputy City Attorney SBN 193206
 4    200 North Main Street, 6th Floor City Hall East
      Los Angeles, California 90012
 5    Email: geoffrey.plowden@lacity.org
      Email: surekha.shepherd@lacity.org
 6    Phone: (213) 978-7038 Fax No: (213) 978-8785
 7    Attorneys for Defendants CITY OF LOS ANGELES, LOS ANGELES POLICE
 8    DEPARTMENT and CHIEF MICHEL MOORE
 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12                                                      CASE NO. 2:20-cv-11147-SVW-SK
       DEON JONES,
13                                                      Honorable Stephen W. Wilson
                        Plaintiff,                      Magistrate Judge Steve Kim
14
15     v.
                                                        DEFENDANTS’ CITY OF LOS
16     CITY OF LOS ANGELES, a municipal                 ANGELES AND LOS ANGELES
       entity, CHIEF MICHEL MOORE, in his               POLICE DEPARTMENT’S
17     official capacity as Chief of the Los Angeles    ANSWER TO PLAINTIFF’S
18     Police Department, LOS ANGELES POLICE            COMPLAINT; DEMAND FOR
       DEPARTMENT, a municipal entity, DOE 1,           JURY TRIAL
19     and DOES 2-10, inclusive,
20                      DEFENDANTS.
21
22          DEFENDANTS CITY OF LOS ANGELES. LOS ANGELES POLICE
23    DEPARTMENT AND CHIEF MICHEL MOORE answering the Plaintiff’s Complaint
24    for Damages for themselves and for no other parties, admit, deny and allege as follows:
25    1.    Answering paragraph 1, Defendants deny the allegations therein.
26    2.    Answering paragraph 2, Defendants deny the allegations therein.
27    3.    Answering paragraph 3, Defendants lack sufficient information and belief upon
28    which to answer the allegations contained therein, and on that basis deny the allegations.


                                                  1
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 2 of 10 Page ID #:137




 1    4.    Answering paragraph 4, Defendants lack sufficient information and belief upon
 2
      which to answer the allegations contained therein, and on that basis deny the allegations.
 3
      5.    Answering paragraph 5, Defendants lack sufficient information and belief upon
 4
      which to answer the allegations contained therein, and on that basis deny the allegations.
 5
      6.    Answering paragraph 6, Defendants lack sufficient information and belief upon
 6
      which to answer the allegations contained therein, and on that basis deny the allegations.
 7
      7.    Answering paragraph 7, Defendants deny the allegations therein.
 8
      8.    Answering paragraph 8, Defendants deny the allegations therein.
 9
      9.    Answering paragraph 9, Defendants deny the allegations therein.
10
      10.   Answering paragraph 10, Defendants deny the allegations therein.
11
      11.   Answering paragraph 11, Defendants deny the allegations therein.
12
13    12.   Answering paragraph 12, Defendants acknowledge the rights provided by the First

14    Amendment of the United States Constitution and deny the remaining allegations

15    contained therein.

16    13.   Answering paragraph 13, Defendants admit the allegations contained therein.
17    14.   Answering paragraph 14, Defendants admit the allegations contained therein.
18    15.   Answering paragraph 15, Defendants lack sufficient information and belief upon
19    which to answer the allegations contained therein, and on that basis deny the allegations.
20    16.   Answering paragraph 16, Defendants lack sufficient information and belief upon
21    which to answer the allegations contained therein, and on that basis deny the allegations.
22    17.   Answering paragraph 17, Defendants admit the LAPD is a law enforcement agency
23    rather than “a local government entity” and deny the remaining allegations contained
24    therein.
25    18.   Answering paragraph 18, Defendants admit the City of Los Angeles is a public
26    entity and deny the remaining allegations contained therein.
27    19.   Answering paragraph 19, Defendants admit the allegations therein.
28    ///


                                                  2
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 3 of 10 Page ID #:138




 1    20.   Answering paragraph 20, the cause of action is not alleged against the answering
 2
      defendant, and on that basis the paragraph goes unanswered.
 3
      21.   Answering paragraph 21, the cause of action is not alleged against the answering
 4
      defendant, and on that basis the paragraph goes unanswered.
 5
      22.   Answering paragraph 22, Defendants admit the allegations contained therein.
 6
      23.   Answering paragraph 23, Defendants lack sufficient information and belief upon
 7
      which to answer the allegations contained therein, and on that basis deny the allegations.
 8
      24.   Answering paragraph 24, Defendants lack sufficient information and belief upon
 9
      which to answer the allegations contained therein, and on that basis deny the allegations.
10
      25.   Answering paragraph 25, Defendants lack sufficient information and belief upon
11
      which to answer the allegations contained therein, and on that basis deny the allegations.
12
13    26.   Answering paragraph 26, Defendants lack sufficient information and belief upon

14    which to answer the allegations contained therein, and on that basis deny the allegations.

15    27.            Answering paragraph 27, Defendants lack sufficient information and belief

16    upon which to answer the allegations contained therein, and on that basis deny the
17    allegations.
18    28.   Answering paragraph 28, Defendants lack sufficient information and belief upon
19    which to answer the allegations contained therein, and on that basis deny the allegations.
20    29.   Answering paragraph 29, Defendants lack sufficient information and belief upon
21    which to answer the allegations contained therein, and on that basis deny the allegations.
22    30.   Answering paragraph 30, Defendants lack sufficient information and belief upon
23    which to answer the allegations contained therein, and on that basis deny the allegations.
24    31.   Answering paragraph 31, Defendants deny the allegations therein.
25    32.   Answering paragraph 32, Defendants lack sufficient information and belief upon
26    which to answer the allegations contained therein, and on that basis deny the allegations.
27    33.   Answering paragraph 33, Defendants lack sufficient information and belief upon
28    which to answer the allegations contained therein, and on that basis deny the allegations.


                                                  3
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 4 of 10 Page ID #:139




 1    34.   Answering paragraph 34, Defendants lack specific information and belief upon
 2
      which to answer the allegations contained therein, and on that basis deny the allegations.
 3
      35.   Answering paragraph 35, Defendants lack specific information and belief upon
 4
      which to answer the allegations contained therein, and on that basis deny the allegations.
 5
      36.   Answering paragraph 36, Defendants deny the allegations therein.
 6
      37.   Answering paragraph 37, Defendants lack specific information and belief upon
 7
      which to answer the allegations contained therein, and on that basis deny the allegations.
 8
      38.   Answering paragraph 38, Defendants lack specific information and belief upon
 9
      which to answer the allegations contained therein, and on that basis deny the allegations.
10
      39.   Answering paragraph 39, Defendants deny the allegations therein.
11
      40.   Answering paragraph 40, Defendants admit the 40mm round is a less than lethal
12
13    force option, but deny LAPD fails to use due care.

14    41.   Answering paragraph 41, Defendants lack sufficient information and belief upon

15    which to answer the allegations contained therein, and on that basis deny the allegations.

16    42.   Answering paragraph 42, Defendants admit rubber bullets were an available use of
17    force option for LAPD officers prior to 2020 and deny the remaining allegations contained
18    therein.
19    43.   Answering paragraph 43, Defendants lack specific information and belief upon
20    which to answer the allegations contained therein, and on that basis deny the allegations.
21    44.   Answering paragraph 44, Defendants lack specific information and belief upon
22    which to answer the allegations contained therein, and on that basis deny the allegations.
23    45.   Answering paragraph 45, Defendants lack specific information and belief upon
24    which to answer the allegations contained therein, and on that basis deny the allegations.
25    46.   Answering paragraph 46, Defendants lack specific information and belief upon
26    which to answer the allegations contained therein, and on that basis deny the allegations.
27    47.   Answering paragraph 47, Defendants lack specific information and belief upon
28    which to answer the allegations contained therein, and on that basis deny the allegations.


                                                  4
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 5 of 10 Page ID #:140




 1    48.   Answering paragraph 48, Defendants deny the allegations therein.
 2
      49.   Answering paragraph 49, Defendants deny the allegations therein.
 3
      50.   Answering paragraph 50, Defendants deny the allegations therein.
 4
      51.   Answering paragraph 51, Defendants deny the allegations therein.
 5
      52.   Answering paragraph 52, Defendants lack specific information and belief upon
 6
      which to answer the allegations contained therein, and on that basis deny the allegations.
 7
      53.   Answering paragraph 53, Defendants lack sufficient information and belief upon
 8
      which to answer the allegations contained therein, and on that basis deny the allegations.
 9
      54.   Answering paragraph 54, Defendants lack sufficient information and belief upon
10
      which to answer the allegations contained therein, and on that basis deny the allegations.
11
      55.   Answering paragraph 55, Defendants lack sufficient information and belief upon
12
13    which to answer the allegations contained therein, and on that basis deny the allegations.

14    56.   Answering paragraph 56, Defendants lack sufficient information and belief upon

15    which to answer the allegations contained therein, and on that basis deny the allegations.

16                                             COUNT I
17               Violation of First Amendment to the United States Constitution
18                                        (42 U.S.C. § 1983)
19    57.   Answering paragraph 57, which incorporates by reference the allegations of other
20    paragraphs of the pleading, Defendants to the same extent incorporate by reference the
21    answers provided herein to those paragraphs.
22    58.   Answering paragraph 58, Defendants deny the allegations therein.
23    59.   Answering paragraph 59, Defendants deny the allegations therein.
24    60.   Answering paragraph 60, Defendants deny the allegations therein.
25    61.   Answering paragraph 61, Defendants admit the First Amendment of the United
26    States Constitution protect the right to protest in a peaceful fashion.
27    62.   Answering paragraph 62, Defendants deny the allegations therein.
28    63.   Answering paragraph 63, Defendants deny the allegations therein.


                                                    5
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 6 of 10 Page ID #:141




 1    64.   Answering paragraph 64, Defendants deny the allegations therein.
 2
                                             COUNT II
 3
                 Violation of Fourth Amendment to United States Constitution
 4
                                         (42 U.S.C. § 1983)
 5
      65.   Answering paragraph 65, which incorporates by reference the allegations of other
 6
      paragraphs of the pleading, Defendants to the same extent incorporate by reference the
 7
      answers provided herein to those paragraphs.
 8
      66.   Answering paragraph 66, Defendants deny the allegations therein.
 9
      67.   Answering paragraph 67, Defendants deny the allegations therein.
10
      68.   Answering paragraph 68, Defendants lack specific information and belief upon
11
      which to answer the allegations contained therein, and on that basis deny the allegations.
12
13    69.   Answering paragraph 69, Defendants deny the allegations therein.

14    70.   Answering paragraph 70, Defendants deny the allegations therein.

15    71.   Answering paragraph 71, Defendants deny the allegations therein.

16    72.   Answering paragraph 72, Defendants deny the allegations therein.
17                                          COUNT III
18             Violation of Fourteenth Amendment to United States Constitution
19                                       (42 U.S.C. § 1983)
20    73.   Answering paragraph 73, which incorporates by reference the allegations of other
21    paragraphs of the pleading, Defendants to the same extent incorporate by reference the
22    answers provided herein to those paragraphs.
23    74.   Answering paragraph 74, Defendants deny the allegations therein.
24    75.   Answering paragraph 75, Defendants admit members of the public such as Plaintiff
25    have the right to peacefully protest pursuant to the First Amendment.
26    76.   Answering paragraph 76, Defendants admit members of the public such as Plaintiff
27    have the right to be free from excessive force pursuant to the Fourth Amendment.
28    77.   Answering paragraph 77, Defendants deny the allegations therein.


                                                  6
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 7 of 10 Page ID #:142




 1    78.   Answering paragraph 78, Defendants deny the allegations therein.
 2
                                               COUNT IV
 3
                       Freedom of Speech Under the California Constitution
 4
                           (Article I, Section 2 of California Constitution)
 5
      79.   Answering paragraph 79, which incorporates by reference the allegations of other
 6
      paragraphs of the pleading, Defendants to the same extent incorporate by reference the
 7
      answers provided herein to those paragraphs.
 8
      80.   Answering paragraph 80, Defendants deny the allegations therein.
 9
      81.   Answering paragraph 81, Defendants lack specific information and belief upon
10
      which to answer the allegations contained therein, and on that basis deny the allegations.
11
      82.   Answering paragraph 82, Defendants lack specific information and belief upon
12
13    which to answer the allegations contained therein, and on that basis deny the allegations.

14    83.   Answering paragraph 83, Defendants deny the allegations therein.

15    84.   Answering paragraph 84, Defendants deny the allegations therein.

16    85.   Answering paragraph 85, Defendants admit Plaintiff is seeking only declaratory and
17    injunctive relief as to this cause of action.
18                                               Count V
19                   Freedom of Assembly Under the California Constitution
20                       (Article I, Section 3 of the California Constitution)
21    86.   Answering paragraph 86, which incorporates by reference the allegations of other
22    paragraphs of the pleading, Defendants to the same extent incorporate by reference the
23    answers provided herein to those paragraphs.
24    87.   Answering paragraph 87, Defendants admit the allegations contained therein.
25    88.   Answering paragraph 88, Defendants deny the allegations therein.
26    89.   Answering paragraph 89, Defendants deny the allegations therein.
27    90.   Answering paragraph 90, Defendants admit Plaintiff is seeking only declaratory and
28    injunctive relief as to this cause of action.


                                                      7
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 8 of 10 Page ID #:143




 1                                             COUNT VI
 2
                           Due Process Under the California Constitution
 3
                           (Article I, Section 7 of California Constitution)
 4
      91.   Answering paragraph 91, which incorporates by reference the allegations of other
 5
      paragraphs of the pleading, Defendants to the same extent incorporate by reference the
 6
      answers provided herein to those paragraphs.
 7
      92.   Answering paragraph 92, Defendants admit the allegations contained therein.
 8
      93.   Answering paragraph 93, Defendants deny the allegations therein.
 9
      94.   Answering paragraph 94, Defendants deny the allegations therein.
10
      95.   Answering paragraph 95, Defendants admit Plaintiff is seeking only declaratory and
11
      injunctive relief as to this cause of action.
12
13                                            COUNT VII

14                     Search and Seizure Under the California Constitution

15                        (Article I, Section 13 of California Constitution)

16    96.   Answering paragraph 96, which incorporates by reference the allegations of other
17    paragraphs of the pleading, Defendants to the same extent incorporate by reference the
18    answers provided herein to those paragraphs.
19    97.   Answering paragraph 97, Defendants admit the allegations contained therein.
20    98.   Answering paragraph 98, Defendants deny the allegations therein.
21    99.   Answering paragraph 99, Defendants deny the allegations therein.
22    100. Answering paragraph 100, Defendants admit Plaintiff is seeking only declaratory
23    and injunctive relief as to this cause of action.
24                                   AFFIRMATIVE DEFENSES
25          As separate and distinct affirmative defenses, Defendants allege each of the
26    following:
27          1.     The force used against Plaintiff, if any, was caused and necessitated by the
28    actions of Plaintiff, and was reasonable and necessary for self-defense.


                                                      8
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 9 of 10 Page ID #:144




 1             2.    The force used against Plaintiff, if any, was caused and necessitated by the
 2    actions of plaintiff, and was reasonable and necessary for the defense of others.
 3             3.    As to the federal claims and theories of recovery, the answering individual
 4    defendant is protected from liability under the doctrine of qualified immunity, because
 5    defendant’s conduct did not violate clearly established statutory or constitutional rights
 6    of which a reasonable person would have known.
 7             4.    Defendant City of Los Angeles, Los Angeles Police Department and Chief
 8
      Michel Moore and all Defendants sued in their official capacities, are immune from the
 9
      imposition of punitive damages.
10
               5.    The damages alleged were directly and proximately caused and contributed
11
      to by the negligence of Plaintiff, and the extent of damages sustained, if any, should be
12
      reduced in proportion to the amount of said negligence.
13
               6.    Plaintiff lacks standing to sue.
14
               7.    Plaintiff is barred from seeking equitable relief because he has adequate
15
      legal remedies for any alleged injuries.
16
               8.    Plaintiff’s state law claims are barred due to failure to file the requisite tort
17
18    claim.

19             9.    Defendants City of Los Angeles, Los Angeles Police Department and Chief

20    Michel Moore contend that any recovery by Plaintiff be offset by the amount owed to
21    Defendants.
22             10.   Plaintiff failed to mitigate his damages.
23    ///
24    ///
25    ///
26
27
28


                                                        9
     Case 2:20-cv-11147-SVW-SK Document 39 Filed 01/04/21 Page 10 of 10 Page ID #:145




 1           11.    Defendants are immune from liability pursuant to the provisions of each of
 2     the following California statutes, each of which is set forth as a separate and distinct
 3     affirmative defense:
 4
             California Government Code §§ 815.2, 818, 818.2, 820.2, 820.8, 821.6, 822.2,
 5
       844.6, 845, 845.2 and 845.6.
 6
             California Penal Code §§ 836.5 and 847(b).
 7
             California Health and Safety Code §1799.106
 8
 9
                                 DEMAND FOR JURY TRIAL
10
                    Defendants hereby demand and request a trial by jury in this matter.
11
                    WHEREFORE, Defendants pray for judgment as follows:
12
                    1.     That plaintiffs take nothing by this action;
13
                    2.     That the action be dismissed;
14
                    3.     That Defendants be awarded costs of suit;
15
                    4.     That Defendants be awarded other and further relief as the Court may
16
       deem just and proper, including an award of attorney's fees pursuant to 42 U.S.C.
17
       § 1988.
18
       DATED: January 4, 2021          MICHAEL N. FEUER, City Attorney
19                                     KATHLEEN A. KENEALY, Chief Deputy City Atty.
                                       SCOTT MARCUS, Senior Assistant City Attorney
20                                     CORY M. BRENTE, Senior Assistant City Attorney
21
                                       By:    /s/ Surekha A. Shepherd
22
                                                    SUREKHA A. SHEPHERD
23                                                   Deputy City Attorney
24                                     Attorneys for Defendants CITY OF LOS ANGELES,
25                                     LOS ANGELES POLICE DEPARTMENT and
                                       CHIEF MICHEL MOORE
26
27
28


                                                    10
